DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to 35 USC 101, filed 03/21/2022, the 35 USC 101 rejection is withdrawn in light of claim amendment.

In response to 35 USC 103, filed 03/21/2022, applicant argues that Yang fails to teach “determine a current transaction state or determine a current load of each of a plurality of endorser nodes”.
The Examiner respectfully disagrees. Yang does teach “determine a current transaction state or determine a current load of each of a plurality of endorser nodes”. Yang discloses from Figures 7a and b that there are multiple nodes that is interpreted as plurality of endorser nodes. The current transaction state is the transaction execution #714 where it shows if the nodes transaction are a success or failure. The current load is the blockchain health #713 where it shows the performance metrics. Furthermore, yang discloses “Each node stores and forwards information to all other nodes (information contains history of transaction) [0079]”, shows that each plurality of nodes discloses information.

In response to 35 USC 103, filed 03/21/2022, applicant argues that Yang fails to teach  “determine an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the current transaction state and the current load; and output information about the determined optimal subset of endorser nodes via a user interface”.	
The Examiner respectfully disagrees. Yang teaches “determine an optimal subset of endorser nodes from among the plurality of endorser nodes; output information about the determined optimal subset of endorser nodes”. Yang discloses “Status of each node can be presented as a list [0212]. snapshot performance metrics for an active peer node can be displayed in the BCS console UI, such as: memory usage, CPU percentage used, Network I/O, and Disk I/O [0217-0218]. BCS console allows a view of BCS gateway properties using a list view function: status of up and down [0228]. View the logs of an active node and view the current transaction information and transaction statistics [0233]. User interfaces in a BCS console UI [0207]. Health information (interpreted as current load) 713 and display transaction execution (interpreted as current transaction state) being displayed on the BCS console [0209]. BCS console allows a view of BCS gateway properties using a list view function: status of up and down [0228]. View the logs of an active node and view the current transaction information and transaction statistics [0233]”. There are two groups of nodes (active nodes and inactive nodes) from among a plurality of nodes, wherein the active nodes (status of being up) are optimal since they are active. When you view the metrics nodes that are current transaction and transaction statistics on the console “user interface”.
Furthermore, in the specification paragraph [0084], recites “The list of endorser nodes may be arranged in a ranked order such that the most optimal endorser node is at the top while the least optimal node is at the end/bottom. However, it should be appreciated that the p- closeness may be a mathematical score, or some other descriptive statement that provides the user / viewer with an understanding of the transaction history state of the endorser node. The user interface 460 also displays the load as measured (e.g., randomly) from performance data gathered by a client during endorsements”. Yang discloses a ranked order to show the most optimal endorser node. Where the active nodes are on the top and the inactive nodes are in the bottom. Yang discloses a descriptive statement that provides the user transaction history state of the endorser node.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determines an optimal subset of endorser nodes for a next/future transaction based on the current state/load of the entire network of endorser nodes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determines an optimal subset of endorser nodes for a next/future transaction based on the current state/load of the entire network of endorser nodes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. claims 1, 9, and 17 recites “a network interface configured to receive a data block from a blockchain node; and a hardware processor configured to determine a current transaction state of each of a plurality of endorser nodes of a blockchain network based on transaction history stored within the data block”. The claim does not show if the blockchain node is part of the blockchain network or another blockchain network. In the specification paragraph [0049] recites “Any of the peer nodes 111-115 may include an optimizer for identifying optimal endorser nodes within the blockchain network”. Unclear if the blockchain node is the same as endorser node or part of the endorser node in the blockchain network. Since the data block is received from the blockchain node and not from the endorser node.
Claims 2-8, 10-16, and 18-20 fall together accordingly as they do not cure the deficiencies of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2-9, 11-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 20200065300).

Re. claim 1, Yang discloses an apparatus comprising: a network configured to receive a data block from a blockchain node (Yang discloses ordering service nodes allow clients to write to a chain1 or read from it using a simple interface [0092]. Reads this block from ledger and sends it back to peer [0094]. Chaincode enforces the rules for reading or altering key value pairs or other state database information [0063] (The interface read (receive) block from the ordering service node (blockcahin node)); and 
a hardware processor (Processor [0353]) configured to determine a current transaction state of each of a plurality of endorser nodes of a blockchain network based on transaction history stored within the data block (A blockchain network can comprise a distributed ledger that records all the transactions that take place on a network [0040]. Each node stores and forwards information to all other nodes (information contains history of transaction) [0079] Each transaction block (interpreted) contains: Block ID, Previous Hash, Data Hash, Timestamp, Transaction ID List, Actions (1 . . . n), Chaincode ID, Chaincode proposal, Response (r/w set, events, success or failure) (interpreted as current transaction state), Endorsers [0083]. Endorser returns a signed RWset (read/write set) [0093]. Each peer container can comprise an endorser, which can simulate a transaction [0114]. Current transaction information [0235] Fig 1a Fig. 7a #711 & #714 Transaction execution interpreted as current transaction state), 
determine a current load of each of the plurality of endorser nodes based on performance data stored within the data block (Health information of the BCS can be displayed [0209]. Transaction statistics can include the number of transactions completed, the number of event notifications received, and the number of event notifications delivered [0236] Fig. 7a #713 health information interpreted as the current load), 
determine an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the current transaction state and the current load (Status of each node can be presented as a list [0212]. snapshot performance metrics for an active peer node can be displayed in the BCS console UI, such as: memory usage, CPU percentage used, Network I/O, and Disk I/O [0217-0218]. BCS console allows a view of BCS gateway properties using a list view function: status of up and down [0228]. View the logs of an active node and view the current transaction information and transaction statistics [0233]. Fig. 7b #731, there are two groups of nodes (active nodes and inactive nodes) from among a plurality of nodes, wherein the active nodes (status of being up) are optimal since they are active. When you view the metrics nodes that are current transaction and transaction statistics); and 
output information about the determined optimal subset of endorser nodes via a user interface (user interfaces in a BCS console UI [0207]. Health information (interpreted as current load) 713 and display transaction execution (interpreted as current transaction state) being displayed on the BCS console [0209]. BCS console allows a view of BCS gateway properties using a list view function: status of up and down [0228]. View the logs of an active node and view the current transaction information and transaction statistics [0233] Figs. 7a-7b).

Re. claim 3, Yang discloses the apparatus of claim 1, wherein the hardware processor is configured to determine the current transaction state based on key-version pairs stored within read and write sets of each of the endorser nodes within the data block (Yang discloses Chaincode enforces the rules for reading or altering key value pairs or other state database information. Chaincode execution results in a set of key value writes (write set) that can be submitted to the network and applied to the ledger on all peers [0066]. Each transaction results in a set of asset key-value pairs [0067]).

Re. claim 4, Yang discloses teach the apparatus of claim 3, wherein a key corresponds to a data attribute stored on a blockchain ledger, and a version corresponds to a version of the key read and written by a respective endorser peer (Yang discloses Read/write set key-value pairs applied to the ledger on all peers [0066]. target endorsing peers with the new version of the chaincode installed [0245] [0243]).

Re. claim 5, Yang discloses the apparatus of claim 1, wherein the current transaction state of each of the plurality of endorser nodes identifies a similarity between ledger states between the plurality of endorser nodes (Yang discloses Collision detector [0312]. transactions #8 (with the highest rank) and #1-#5 will be committed as these values are positive and as the transactions do not conflict with each other. Transactions #6 and #7 will are not selected to be committed as their transactional rank is lower and both transactions are in conflict with transaction #8 [0320] . Fig. 11).

Re. claim 6, Yang discloses the apparatus of claim 1, wherein the hardware processor is configured to determine the current load of each of the plurality of endorser nodes based on endorsement performance measurements of each of the plurality of endorser nodes generated by a client and included within the data block (Yang discloses Health information of the BCS can be displayed [0209]. Transaction statistics [0236] Fig. 7a #713).

Re. claim 7, Yang discloses the apparatus of claim 1, wherein the hardware processor is further configured to output the information about the optimal subset of endorser nodes in response to receipt of a request from a client (Yang discloses each end user access BCS gateway therough “app adapter [0128]. When adding a node, the BCS administrator can set the attributes of the node. The newly added node can be started automatically as part of the add operation. When a node is removed, the node is stopped and removed from the BCS instance [0214]. BCS console allows a view of BCS gateway properties using a list view function: status of up and down [0228]. View the logs of an active node and view the current transaction information and transaction statistics [0233] and [0249] Figs. 7a-7b, the user has access to the outputted information about the optimal subset nodes).

Re. claim 8, Yang discloses the apparatus of claim 7, wherein the processor is further configured to determine an order among the optimal endorser nodes based on a combination of the current transaction state and the current load, and output the identification of the optimal endorser node in the determined order (Yang discloses these weights are subtracted from the weight of a colliding transaction in order to determine a transactional rank for each transaction [0319]. transactions #8 and #13 (with the highest rank) and #1, #2, #4, #5, #9, and #10 will be committed as these values are positive and as the transactions do not conflict with each other. Transaction #3 is not committed despite having a transactional rank equal to that of transactions #1, #2, #4, and #5 because it is in conflict with transaction #8, which has a higher ranking that #3 [0345] Figs. 11-13 along with their corresponding text).

Re. claim 9, Yang discloses a method comprising: receiving a data block from a blockchain node (Yang discloses ordering service nodes allow clients to write to a chain1 or read from it using a simple interface [0092]. Reads this block from ledger and sends it back to peer [0094]. Chaincode enforces the rules for reading or altering key value pairs or other state database information [0063] (The interface read (receive) block from the ordering service node (blockcahin node)); 
determining a current transaction state of each of a plurality of endorser nodes of a blockchain network based on transaction history stored within the data block (A blockchain network can comprise a distributed ledger that records all the transactions that take place on a network [0040]. Each node stores and forwards information to all other nodes (information contains history of transaction) [0079] Each transaction block (interpreted) contains: Block ID, Previous Hash, Data Hash, Timestamp, Transaction ID List, Actions (1 . . . n), Chaincode ID, Chaincode proposal, Response (r/w set, events, success or failure) (interpreted as current transaction state), Endorsers [0083]. Endorser returns a signed RWset (read/write set) [0093]. Each peer container can comprise an endorser, which can simulate a transaction [0114]. Current transaction information [0235] Fig 1a Fig. 7a #711 & #714 Transaction execution interpreted as current transaction state); 
determining a current load of each of the plurality of endorser nodes based on performance data stored within the data block (Health information of the BCS can be displayed [0209]. Transaction statistics can include the number of transactions completed, the number of event notifications received, and the number of event notifications delivered [0236] Fig. 7a #713 health information interpreted as the current load); 
determining an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the current transaction state and the current load (Status of each node can be presented as a list [0212]. snapshot performance metrics for an active peer node can be displayed in the BCS console UI, such as: memory usage, CPU percentage used, Network I/O, and Disk I/O [0217-0218]. BCS console allows a view of BCS gateway properties using a list view function: status of up and down [0228]. View the logs of an active node and view the current transaction information and transaction statistics [0233]. Fig. 7b #731, there are two groups of nodes (active nodes and inactive nodes) from among a plurality of nodes, wherein the active nodes (status of being up) are optimal since they are active. When you view the metrics nodes that are current transaction and transaction statistics); and 
outputting information about the determined optimal subset of endorser nodes via a user interface (user interfaces in a BCS console UI [0207]. Health information (interpreted as current load) 713 and display transaction execution (interpreted as current transaction state) being displayed on the BCS console [0209]. BCS console allows a view of BCS gateway properties using a list view function: status of up and down [0228]. View the logs of an active node and view the current transaction information and transaction statistics [0233] Figs. 7a-7b).

Re. claim 11, rejection of claim 9 is included and claim 11 is rejected with the same rationale as applied in claim 3.

Re. claim 12, rejection of claim 11 is included and claim 12 is rejected with the same rationale as applied in claim 4.

Re. claim 13, rejection of claim 9 is included and claim 13 is rejected with the same rationale as applied in claim 5.

Re. claim 14, rejection of claim 9 is included and claim 14 is rejected with the same rationale as applied in claim 6.

Re. claim 15, rejection of claim 9 is included and claim 15 is rejected with the same rationale as applied in claim 7.

Re. claim 16, rejection of claim 15 is included and claim 16 is rejected with the same rationale as applied in claim 8.

Re. claim 17, Yang discloses a non-transitory computer-readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising (Yang discloses computer, computing system, processor, and/or network, configured to perform particular functions using instructions stored e.g. on a computer-readable storage media [0356]): receiving a data block from a blockchain node (ordering service nodes allow clients to write to a chain1 or read from it using a simple interface [0092]. Reads this block from ledger and sends it back to peer [0094]. Chaincode enforces the rules for reading or altering key value pairs or other state database information [0063] (The interface read (receive) block from the ordering service node (blockcahin node)); 
determining a current transaction state of each of a plurality of endorser nodes of a blockchain network based on transaction history stored within the data block (A blockchain network can comprise a distributed ledger that records all the transactions that take place on a network [0040]. Each node stores and forwards information to all other nodes (information contains history of transaction) [0079] Each transaction block (interpreted) contains: Block ID, Previous Hash, Data Hash, Timestamp, Transaction ID List, Actions (1 . . . n), Chaincode ID, Chaincode proposal, Response (r/w set, events, success or failure) (interpreted as current transaction state), Endorsers [0083]. Endorser returns a signed RWset (read/write set) [0093]. Each peer container can comprise an endorser, which can simulate a transaction [0114]. Current transaction information [0235] Fig 1a Fig. 7a #711 & #714 Transaction execution interpreted as current transaction state); 
determining a current load of each of the plurality of endorser nodes based on performance data stored within the data block (Health information of the BCS can be displayed [0209]. Transaction statistics can include the number of transactions completed, the number of event notifications received, and the number of event notifications delivered [0236] Fig. 7a #713 health information interpreted as the current load); 
determining an optimal subset of endorser nodes from among the plurality of endorser nodes for endorsing a subsequent transaction based on the current transaction state and the current load (Status of each node can be presented as a list [0212]. snapshot performance metrics for an active peer node can be displayed in the BCS console UI, such as: memory usage, CPU percentage used, Network I/O, and Disk I/O [0217-0218]. BCS console allows a view of BCS gateway properties using a list view function: status of up and down [0228]. View the logs of an active node and view the current transaction information and transaction statistics [0233]. Fig. 7b #731, there are two groups of nodes (active nodes and inactive nodes) from among a plurality of nodes, wherein the active nodes (status of being up) are optimal since they are active. When you view the metrics nodes that are current transaction and transaction statistics); and 
outputting information about the determined optimal subset of endorser nodes via a user interface (user interfaces in a BCS console UI [0207]. Health information (interpreted as current load) 713 and display transaction execution (interpreted as current transaction state) being displayed on the BCS console [0209]. BCS console allows a view of BCS gateway properties using a list view function: status of up and down [0228]. View the logs of an active node and view the current transaction information and transaction statistics [0233] Figs. 7a-7b).

Re. claim 19, rejection of claim 17 is included and claim 19 is rejected with the same rationale as applied in claim 3.

Re. claim 20, rejection of claim 17 is included and claim 20 is rejected with the same rationale as applied in claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20200065300) in view of Wang et al. (US 20210312442 hereinafter Wang).

Re. claim 2, Yang discloses the apparatus of claim 1, Although Yang discloses a blockchain ledger of each of the plurality of endorser nodes based on the transaction history, Yang does not expliclity teach but Wang teaches wherein the processor is configured to determine a respective height of a blockchain ledger of each of the plurality of endorser nodes based on the transaction history (Wang teaches a block height of the block in the blockchain can be used as a logical clock. In this case, the reference time parameter can be a reference block height added to the transaction. The transaction validity period can be a numerical interval formed by a block height of the candidate block in the blockchain and a difference (a third value) between the block height of the candidate block in the blockchain and a third threshold [0057]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Yang to include wherein the processor is configured to determine a respective height of a blockchain ledger of each of the plurality of endorser nodes based on the transaction history as disclosed by Wang. One of ordinary skill in the art would have been motivated for the purpose of determining that the transaction is valid within the validity period (Wang [0068]).

Re. claim 10, rejection of claim 9 is included and claim 10 is rejected with the same rationale as applied in claim 2.

Re. claim 18, rejection of claim 17 is included and claim 18 is rejected with the same rationale as applied in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lerner et al. (US 20200342562) discloses client node submits an entry to an endorser. Maintain a state and copy of the ledger of the blockchain entries. Fig 6.
Beaman (US 20100217931)discloses the selected stripe node determines the set of all storage nodes on the data storage system that participate in the stripe. In FIG. 2, for example, the subset for stripe 15 would comprise nodes 101, 201, and 301 because each of those nodes has a copy (a primary or replica) of stripe 15. The selected stripe node then determines the "power set" of the set [0077].
Gururaj (US 20200250002, hereinafter Gururaj) teaches the cluster manager 106 may be able to determine which of a plurality of nodes in a cluster is best suited for executing an application workload by comparing their respective eligibility values [0033]. The node metric criterion specified in the policy 108 may include threshold values for metrics of node health and/or node operation at the node 106 [0024]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496